                                                                   Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 1 of 7 Page ID #:5776



                                                                      1   Steven T. Graham (#105710)
                                                                          sgraham@swlaw.com
                                                                      2   William S. O’Hare (#082562)
                                                                          wohare@swlaw.com
                                                                      3   Elizabeth M. Weldon (#223452)
                                                                          eweldon@swlaw.com
                                                                      4   Jing (Jenny) Hua (#294984)
                                                                          jhua@swlaw.com
                                                                      5   SNELL & WILMER L.L.P.
                                                                          600 Anton Blvd., Suite 1400
                                                                      6   Costa Mesa, California 92626-7689
                                                                          Telephone: 714.427.7000
                                                                      7   Facsimile: 714.427.7799
                                                                      8   Attorneys for Defendants LuLaRoe, LLC,
                                                                          LLR, Inc., Mark Stidham, and DeAnne Brady
                                                                      9
                                                                     10                         UNITED STATES DISTRICT COURT
                                                                     11                       CENTRAL DISTRICT OF CALIFORNIA
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                     12
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                     13   Stella Lemberg, Jeni Laurence, Amandra   Case No. 5:17-cv-02102-AB-SHK
             L.L.P.




                                                                          Bluder, Carissa Stuckart, Dana Apana,
                                                                     14   Karen Moss Brown, Shannon Carrillo,      Hon. André Birotte Jr., Ctrm. 7B
                                                                          Samantha Hall, Natalie Lien, Melissa     Mag. Judge Shashi H. Kewalramani,
                                                                     15   Atkinson, Aki Berry, Cheryl Hayton,        Ctrm. 3/4
                                                                          Tiffany Scheffer, Lora Haskett, Ashley
                                                                     16   Healy, Jocelyn Burke-Craig, Brittany
                                                                          Bianchi, Kerry Tighe-Schwegler, Jini     Notice of Related Case
                                                                     17   Patton, Laura Rocke, Stephenie
                                                                          McGurn, and Peggy Johnson, on Behalf
                                                                     18   of Themselves and All Others Similarly
                                                                          Situated Plaintiffs,                     Date Action Filed: October 13, 2017
                                                                     19
                                                                          v.
                                                                     20
                                                                          LuLaRoe, LLC d/b/a LuLaRoe, a
                                                                     21   California limited liability company,
                                                                          LLR, Inc., a Wyoming corporation,
                                                                     22   Mark Stidham; DeAnne Brady a/k/a
                                                                          DeAnne Stidham; and DOES 1-10,
                                                                     23   inclusive,
                                                                     24   Defendants.
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                          4852-3978-9541.1                                        NOTICE OF RELATED CASE
                                                                                                                              CASE NO. 5:17-CV-02102-AB-SHK
                                                            Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 2 of 7 Page ID #:5777



                                                                   1             TO THE CLERK OF THE COURT AND TO THE ATTORNEYS OF
                                                                   2    RECORD FOR ALL PARTIES HEREIN:
                                                                   3             Pursuant to Central District Local Rule 83-1.3.1., Defendants LuLaRoe,
                                                                   4    LLC, LLR, Inc., Mark Stidham, and DeAnne Brady (“LLR Defendants”) hereby
                                                                   5    give notice of a related case regarding the following action pending in this Court:
                                                                   6    Ponkey et al. v. LuLaRoe, LLC et. al., U.S. District Court, Central District of
                                                                   7    California, Case No. 5:21-cv-00518-AB-SHK (the “Ponkey Action”) with Judge
                                                                   8    André Birotte Jr.
                                                                   9             A.        Explanation of the Lemberg Action and related matters
                                                                   10            The instant Lemberg Action is an amalgamation of four cases (the initial
                                                                   11   Lemberg Action complaint and three other cases, as described below) filed against
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12   four of the LLR Defendants—LuLaRoe, LLC, LLR, Inc., Mark Stidham, and
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13   DeAnne Brady—by 22 of LLR’s current and former independent retailers in late
             L.L.P.




                                                                   14   2017.
                                                                   15            The Lemberg Action was initially filed in October 2017 as a purported class
                                                                   16   action with four named plaintiffs and claims for: (1) Unlawful, Fraudulent, and
                                                                   17   Unfair Business Acts and Practices in Violation of California’s Business and
                                                                   18   Professions Code §§17200, et seq.; (2) Untrue or Misleading Advertising in
                                                                   19   Violation of California Business and Professions Code §§17500, et seq.; (3) Quasi-
                                                                   20   Contract (Unjust Enrichment); (4) Breach of Contract; (5) Breach of the Covenant
                                                                   21   of Good Faith and Fair Dealing; and (6) Conversion. The initial Lemberg
                                                                   22   complaint named only LuLaRoe, LLC, and LLR, Inc. as defendants. The Lemberg
                                                                   23   Action was assigned to this court.
                                                                   24            In late October and November 2017, three more purported class actions were
                                                                   25   filed against the LLR Defendants:
                                                                   26            1.        Haskett et al. v. LuLaRoe, et al., U.S. District Court, Central District of
                                                                   27                      California Case No. 5:17-cv-02212-AB-SHK (“Haskett Action”) was
                                                                   28                      filed by five named plaintiffs, who brought claims for: (1) Endless

                                                                        4852-3978-9541.1                                                     NOTICE OF RELATED CASE
                                                                                                                       -2-               CASE NO. 5:17-CV-02102-AB-SHK
                                                            Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 3 of 7 Page ID #:5778



                                                                   1                       Chain Scheme: California Penal Code §327 and Section 1689.2 of the
                                                                   2                       California Civil Code; (2) Unlawful, Unfair and Fraudulent Business
                                                                   3                       Practices Under the California Business and Professions Code
                                                                   4                       § 17200, et seq.; and (3) California Business and Professions Code
                                                                   5                       § 17500, et seq. The Haskett Action was initially assigned to District
                                                                   6                       Judge George H. Wu. After plaintiffs filed a notice of related case(s),
                                                                   7                       the Haskett Action was transferred to this court on November 16,
                                                                   8                       2017.
                                                                   9             2.        Patton v. LuLaRoe, LLC, U.S. District Court, Central District of
                                                                   10                      California, Case No. 5:17-cv-02231-AB-SHK (“Patton Action”) was
                                                                   11                      filed by Jini Patton, who brought claims for: (1) Breach of Promise; (2)
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12                      Unfair and Deceptive Practices Claims (Cal. Bus, & Prof. Code
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13                      § 17200, et seq.); and (3) False Advertising (Cal. Bus, & Prof. Code
             L.L.P.




                                                                   14                      § 17500, et seq.) The Patton Action was initially assigned to District
                                                                   15                      Court Judge Jesus G. Bernal. Judge Bernal set a status conference to
                                                                   16                      address, among other things, the possibility of consolidating actions or
                                                                   17                      the transfer of actions. At the status conference on November 20,
                                                                   18                      2017, Judge Bernal ordered the transfer of the Patton Action to this
                                                                   19                      court.
                                                                   20            3.        Rocke et al. v. LLR, et al., U.S. District Court, Central District of
                                                                   21                      California, Case No. 5:17-CV-02414-AB-SHK (“Rocke Action”) was
                                                                   22                      filed by three named plaintiffs, who brought claims for: (1) Endless
                                                                   23                      Chain Scheme: California Penal Code §327 and Section 1689.2 of the
                                                                   24                      California Civil Code; (2) Unfair and Deceptive Practices Claims
                                                                   25                      Under Cal. Bus, & Prof. Code § 17200, et seq.; (3) California Business
                                                                   26                      and Professions Code § 17500, et seq.; (4) Violations of the California
                                                                   27                      Seller Assisted Marketing Plan Act § 1812.200 et seq.; (5) Common
                                                                   28                      Law Fraud and Misrepresentation; (6) Unjust Enrichment; (7) Breach

                                                                        4852-3978-9541.1                                                      NOTICE OF RELATED CASE
                                                                                                                       -3-                CASE NO. 5:17-CV-02102-AB-SHK
                                                            Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 4 of 7 Page ID #:5779



                                                                   1                       of Implied Covenant of Good Faith and Fair Dealing. The Rocke
                                                                   2                       Action was initially assigned to District Court Judge Michael W.
                                                                   3                       Fitzgerald on the same day that plaintiffs filed a notice of related
                                                                   4                       case(s). On December 7, 2017, the Rocke Action was transferred to
                                                                   5                       this court.
                                                                   6             In January 2018, plaintiffs in the Haskett, Patton, and Rocke Actions
                                                                   7    dismissed their cases. Plaintiffs in the Lemberg Action amended their complaint to
                                                                   8    essentially incorporate the dismissed actions. The First Amended Complaint in the
                                                                   9    Lemberg Action added 18 additional named plaintiffs, including each of the named
                                                                   10   plaintiffs from the dismissed actions and added Mark Stidham and DeAnne Brady
                                                                   11   as defendants. The First Amended Complaint also added two new claims that were
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12   made in the dismissed actions: (1) Endless Chain Scheme: California Penal Code
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13   §327 and Section 1689.2 of the California Civil Code; and (2) The California Seller
             L.L.P.




                                                                   14   Assisted Marketing Plan Act §§ 1812.200, et seq.
                                                                   15            In April 2018, this court ultimately granted, in part, the LLR Defendants’
                                                                   16   motion to compel arbitration in the Lemberg Action. In January 2019, arbitrator
                                                                   17   Nancy Wieben Stock, Judge Ret., issued a Partial Final Award, which determined
                                                                   18   that the Lemberg plaintiffs’ claims are not arbitrable as a class action. In March
                                                                   19   2019, this court granted the LLR Defendant’s motion to confirm that Partial Final
                                                                   20   Award.
                                                                   21            B.        The Sperring Action was transferred this this court as related to
                                                                   22   the Lemberg Action
                                                                   23            Sperring et al. v. LLR, Inc. et. al., U.S. District Court, Central District of
                                                                   24   California, Case No. 5:19-cv-00433-JGB-KK (the “Sperring Action”) was filed on
                                                                   25   March 8, 2019 and was first assigned to Judge Jesus G. Bernal. Defendants in that
                                                                   26   action filed a Notice of Related Cases in both the Lemberg Action and the Sperring
                                                                   27   Action on March 27, 2019, which noted that the two actions arise from and relate to
                                                                   28   the same contractual relationships and assert the same facts and many of the same

                                                                        4852-3978-9541.1                                                     NOTICE OF RELATED CASE
                                                                                                                       -4-               CASE NO. 5:17-CV-02102-AB-SHK
                                                            Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 5 of 7 Page ID #:5780



                                                                   1    claims, including claims for endless chain scheme, violations of Cal. Bus. & Prof.
                                                                   2    Code § 17200 and § 17500, and violation of California Seller Assisted Marketing
                                                                   3    Plan Act §1812.200. Like the Lemberg Action, the Sperring Action was brought by
                                                                   4    LLR’s current and/or former independent retailers of the LuLaRoe brand and is
                                                                   5    based on complaints about their relationship with the LLR Defendants. All of the
                                                                   6    plaintiffs in the Lemberg Action and the Sperring Action entered into independent
                                                                   7    retailer agreements with either LuLaRoe, LLC or LLR, Inc. and all of them
                                                                   8    purchased goods from LLR, Inc. All of the plaintiffs’ claims arise from and are
                                                                   9    related to their independent retailer agreements because those agreements govern
                                                                   10   the relationship between LLR, Inc. and the plaintiffs. In both actions, plaintiffs seek
                                                                   11   rescission of their independent retailer agreements and damages, as well as
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12   certification of a class. Defendants in both actions are identical, except that the
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13   Sperring action names one additional LLR-related entity as defendant—Lennon
             L.L.P.




                                                                   14   Leasing, LLC (which owns the trademarks that are licensed to LLR, Inc. and are
                                                                   15   used in the LuLaRoe system). The Sperring Action also includes two additional
                                                                   16   categories of claims for violation of the California Corporations Code and RICO,
                                                                   17   but they are based on the same underlying factual allegations about the bonus or
                                                                   18   compensation structure, advertising and income representations, the return policies,
                                                                   19   and inventory loading in the LuLaRoe system that are asserted in the Lemberg
                                                                   20   Action and in the remaining claims of the Sperring Action.
                                                                   21            In April 2019, the Sperring Action was transferred to this court. In July 2019,
                                                                   22   this court ultimately granted, in part, the Sperring defendants’ motion to compel
                                                                   23   arbitration. In September 2019, the Sperring Plaintiffs moved to dismiss the action
                                                                   24   with prejudice, which this court granted, and appealed the court’s arbitration order
                                                                   25   in November 2019. On appeal, the Ninth Circuit sought supplemental briefs on the
                                                                   26   effect of its decision in Langere v. Verizon Wireless Servs., LLC, No. 19-55747
                                                                   27   (9th Cir. Dec. 29, 2020), which held that a plaintiff cannot create appellate
                                                                   28   jurisdiction by voluntarily dismissing his claims with prejudice after being forced to

                                                                        4852-3978-9541.1                                                NOTICE OF RELATED CASE
                                                                                                                   -5-              CASE NO. 5:17-CV-02102-AB-SHK
                                                            Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 6 of 7 Page ID #:5781



                                                                   1    arbitrate them. The Sperring appeal was submitted on the briefs on February 2,
                                                                   2    2021 and is awaiting decision.
                                                                   3             B.        The Ponkey Action is almost identical to the Sperring Action
                                                                   4             The Ponkey Action was filed on March 24, 2021 and is almost identical to
                                                                   5    the Sperring Action, with the exception of a new named plaintiff. The actions are
                                                                   6    filed by the same attorneys, name the same defendants, allege the same facts, raise
                                                                   7    the same claims, and seek the same remedies. In both actions, plaintiffs seek
                                                                   8    rescission of their independent retailer agreements and damages, as well as
                                                                   9    certification of an identical class.
                                                                   10            The Ponkey Action is related to the Lemberg Action and Sperring Action
                                                                   11   because: (1) it arises from the same or closely related transactions, happenings, and
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12   events in the form of the LLR Defendants’ business model, policies, and
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13   agreements with, communications with, and statements to their independent
             L.L.P.




                                                                   14   retailers, (2) it calls for determination of the same or substantially related or similar
                                                                   15   questions of law and fact, and (3) hearing them separately would entail substantial
                                                                   16   duplication of labor if heard by different judges because the facts and claims are so
                                                                   17   similar. A central question will be whether the arbitration provision of the parties’
                                                                   18   independent retailer agreement is enforceable, which has already been determined
                                                                   19   in both the instant Lemberg Action and in the Sperring Action.
                                                                   20            Plaintiffs’ civil cover sheet concedes that the Ponkey and Sperring actions
                                                                   21   are related. On March 30, 2021, the Ponkey case was transferred to this court. This
                                                                   22   transfer serves the interests of judicial economy and will require less labor than if
                                                                   23   these cases are heard by different judges.
                                                                   24            By filing a Notice of Related Case, the LLR Defendants do not waive any
                                                                   25   defense or argument including, without limitation, the right to enforce the parties’
                                                                   26   agreement to mediate and arbitrate their disputes.
                                                                   27
                                                                   28

                                                                        4852-3978-9541.1                                                 NOTICE OF RELATED CASE
                                                                                                                    -6-              CASE NO. 5:17-CV-02102-AB-SHK
                                                            Case 5:17-cv-02102-AB-SHK Document 145 Filed 04/16/21 Page 7 of 7 Page ID #:5782



                                                                   1     Dated: April 16, 2021            SNELL & WILMER L.L.P.
                                                                   2
                                                                   3                                      By: /s/ Jing (Jenny) Hua
                                                                                                              Steven T. Graham
                                                                   4                                          William S. O’Hare
                                                                                                              Elizabeth M. Weldon
                                                                   5                                          Jing (Jenny) Hua
                                                                                                          Attorneys for Defendants LuLaRoe,
                                                                   6                                      LLC, LLR, Inc., Mark Stidham, and
                                                                                                          DeAnne Brady
                                                                   7
                                                                   8
                                                                   9
                                                                   10
                                                                   11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                   12
                                  600 ANTON BLVD, SUITE 1400
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28

                                                                        4852-3978-9541.1                                   NOTICE OF RELATED CASE
                                                                                                       -7-             CASE NO. 5:17-CV-02102-AB-SHK
